In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-335 CV

____________________


IN RE COMMITMENT OF WILLIAM MCKAY




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 03-08-06084 CV




MEMORANDUM OPINION (1)
	We received notice of appeal filed August 6, 2004.  We notified the parties that the
notice of appeal did not appear to have been timely filed.  In his response, the appellant
conceded that the motion for new trial was not filed within thirty days of judgment.  The
judgment was signed on May 12, 2004.  No motion for new trial was timely filed.  A
notice of appeal was filed on August 6, 2004, more than 30 days from the date the
judgment was signed and outside the period of time for which an extension of time to file
notice of appeal may be granted.  See Tex. R. App. P. 26.1, 26.3.  The Court finds
appellant failed to timely perfect an appeal.  The Court further finds that it lacks
jurisdiction over this appeal.  Accordingly, the appeal is dismissed for lack of jurisdiction.
	APPEAL DISMISSED.	

									PER CURIAM

Opinion Delivered October 21, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.